IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PROGRESSIVE EMPLOYER                NOT FINAL UNTIL TIME EXPIRES TO
MANAGEMENT COMPANY                  FILE MOTION FOR REHEARING AND
and CORVEL/SUNZ                     DISPOSITION THEREOF IF FILED
INSURANCE COMPANY,

      Appellants,

v.                                  CASE NO. 1D14-0094

RONALD DULAC,

      Appellee.


_____________________________/

Opinion filed July 18, 2014.

An appeal from an order of the Judge of Compensation Claims.
Donna S. Remsnyder, Judge.

Date of Accident: November 30, 2012.

Kip O. Lassner, Scott A. Cole and Daniel M. Schwarz of Cole, Scott & Kissane,
P.A., Miami, for Appellant.

Bill McCabe, Longwood, and Olivia Devonmille, Vero Beach, for Appellee.



PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.